Dismiss; Opinion Filed January 24, 2020




                                               In the
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01361-CV

                   ELIZABETH GROSSMAN, Appellant
                                 V.
     ALISON BRADLEY (INDIVIDUALLY AND AS A DIRECTOR OF THE HIGH
               HOLLOWS OWNERS ASSOCIATION), Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-06321

                              MEMORANDUM OPINION
                           Before Justices Myers, Schenck, and Carlyle
                                    Opinion by Justice Carlyle
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated November 5, 2019, we notified appellant the $205 filing fee was due. We directed appellant

to remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated November 5, 2019, we informed appellant

the docketing statement in this case was due. We cautioned appellant that failure to file the

docketing statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated November 21, 2019, we informed appellant the clerk’s record had not been

filed because appellant had not paid for the clerk’s record. We directed appellant to provide

verification of payment or arrangements to pay for the clerk’s record or to provide written

documentation appellant had been found entitled to proceed without payment of costs within ten
days. We cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                 /Cory L. Carlyle/
                                                 CORY L. CARLYLE
                                                 JUSTICE

191361F.P05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 ELIZABETH GROSSMAN, Appellant                      On Appeal from the 193rd Judicial District
                                                    Court, Dallas County, Texas
 No. 05-19-01361-CV         V.                      Trial Court Cause No. DC-18-06321.
                                                    Opinion delivered by Justice Carlyle.
 ALISON BRADLEY (INDIVIDUALLY                       Justices Myers and Schenck participating.
 AND AS A DIRECTOR OF THE HIGH
 HOLLOWS OWNERS, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee ALISON BRADLEY (INDIVIDUALLY AND AS A
DIRECTOR OF THE HIGH HOLLOWS OWNERS recover her costs of this appeal from
appellant ELIZABETH GROSSMAN.


Judgment entered this 24th day of January, 2020.




                                              –3–